*993OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
The defendant’s contention that the indictment was a blank authorization permitting the police to arrest any person whom they might choose is wholly without merit. It is obvious that the Grand Jury intended to indict the specific person who sold heroin to Petronella on March 12, 1976, that person having been identified to the Grand Jury as “Sabu Ganett”. This was the only reasonable interpretation to be drawn from the Grand Jury testimony of Petronella.
In these circumstances it was error for the trial court to deny the motion of the People to amend the indictment to substitute the name of Sabu Gary, the true name of the defendant, for Sabu Ganett.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur in memorandum.
Order affirmed.